COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Overton
Argued at Richmond, Virginia


JOHN PATRICK HANLEY
                                             MEMORANDUM OPINION * BY
v.         Record No. 0188-96-4             JUDGE NELSON T. OVERTON
                                                 JUNE 24, 1997
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF WARREN COUNTY
                       Dennis L. Hupp, Judge
           Thomas D. Logie for appellant.

           Kathleen B. Martin, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General; H. Elizabeth Shaffer, Assistant
           Attorney General, on brief), for appellee.



     John Patrick Hanley appeals his convictions of driving under

the influence and driving on a suspended license.      He contends

that the trial judge erred by refusing to strike a juror from the

panel.   We disagree and affirm his convictions.

     The parties are fully conversant with the record in the

cause, and because this memorandum opinion carries no

precedential value, no recitation of the facts is necessary.

     Hanley claims that venireman David Bratton should have been

removed from the jury because he wrote on his jury questionnaire

that he presumed defendants to be guilty and that they had to

prove their innocence.   Although Bratton did respond in that


     *
      Pursuant to Code § 17-116.010 this opinion is not

designated for publication.
manner on his questionnaire, he did not persist in this belief at

voir dire.    In fact, Bratton told the judge that he had only put

that on his questionnaire to avoid jury duty.

     On appeal, we give great deference to the trial judge’s

decision to exclude or retain a juror because the trial judge

observes and evaluates the juror.       See Griffin v. Commonwealth,

19 Va. App. 619, 625, 454 S.E.2d 363, 366 (1995).      The trial

judge’s decision will not be overturned unless the error is

manifest.    See id. at 622, 454 S.E.2d at 365.    The trial judge

heard Bratton’s answers and tone of voice and observed his

demeanor.    The judge found Bratton to be impartial and competent

to serve on the jury.    We cannot say that the trial court abused

its discretion or that there has been a showing of manifest error

in this determination.

     Accordingly, the convictions are affirmed.

                                                       Affirmed.




                                - 2 -